DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the second signal wirings are led from middle parts of two ends of each of the at least two first touch control electrode units and the at least two second touch control electrode units” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1: The newly added limitation “the second signal wirings are led from middle parts of two ends of each of the at least two first touch control electrode units and the at least two second touch control electrode units” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claims 3-4, 6-7, 9: claims 3-4, 6-7, 9 are dependent claims of claim 1. Therefore, claims 3-4, 6-7, 9 are rejected with same rationale as claim 1.
As to claim 11: The newly added limitation “the second signal wirings are led from middle parts of two ends of each of the at least two first touch control electrode units and the at least two second touch control electrode units” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claims 13-14, 16-17, 19: claims 13-14, 16-17, 19 are dependent claims of claim 16. Therefore, claims 13-14, 16-17, 19 are rejected with same rationale as claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 3-4, 6-7, 9, 11, 13-14, 16-17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 1: The omitted structural cooperative relationships are: “the second signal wirings are led from middle parts of two ends of each of the at least two first touch control electrode units and the at least two second touch control electrode units”.
As to claims 3-4, 6-7, 9: claims 3-4, 6-7, 9 are dependent claims of claim 1. Therefore, claims 3-4, 6-7, 9-1 11, 13-14 are rejected with same rationale as claim 1.
As to claim 11: The omitted structural cooperative relationships are: “the second signal wirings are led from middle parts of two ends of each of the at least two first touch control electrode units and the at least two second touch control electrode units”.
As to claims 13-14, 16-17, 19: claims 13-14, 16-17, 19 are dependent claims of claim 16. Therefore, claims 13-14, 16-17, 19 are rejected with same rationale as claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 9, 11, 13-14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 2017/0177145 A1) as applied to claim 1 above, and further in view of MOON et al (US 2019/0056819 A1).
As to claim 1: Hara discloses a touch control apparatus (Figs. 1-2, “a touch control apparatus 1”; Abstract, ¶0060) comprising: 
a touch control electrode comprising a first touch control electrode set and a second touch control electrode set that are insulated from each other (Figs. 1-2, a touch control electrode comprising “a first touch control electrode set  11” and “a second touch control electrode set 12” that are insulated from each other; ¶0060-0062), 
wherein the first touch control electrode set comprises at least two first touch control electrode units that are communicated with each other, and the second touch control electrode set comprises at least two second touch control electrode units that are communicated with each other (Figs. 1-2, the first touch control electrode set 11 comprises “at least two first touch control electrode units 11Y1-11Y2” that are communicated with each other, and the second touch control electrode set 12 comprises “at least two second touch control electrode units 12X1-12X2” that are communicated with each other; ¶0067, wherein the at least two first touch control electrode units that are communicated with each other through an Y multiplexer, and the at least two second touch control electrode units that are communicated with each other through an X multiplexer); 
a signal wiring comprising a first signal wiring and a second signal wiring (Figs. 1-4, a signal wiring comprising a first signal wiring and a second signal wiring; ¶0060-0069, wherein the first touch electrode set connected to the Y multiplexer through a first signal wiring and the second touch electrode set connected to the X multiplexer through a second signal wiring); 
a driving circuit comprising a touch control drive circuit and a touch control pen drive circuit, wherein the touch control electrode is connected with the touch control drive circuit through the first signal wiring, and the touch control electrode is connected with the touch control pen drive circuit through the second signal wiring (Fig. 2 shows “a driving circuit 20” comprising “a touch control drive circuit 23-24” and “a touch control pen drive circuit 25”, wherein the touch control electrode 11-12 is connected with the touch control drive circuit 20 through the first signal wiring, and the touch control electrode is connected with the touch control pen drive circuit 24 through the second signal wiring; ¶0060-0069); 
wherein the touch control electrode, the signal wiring, the touch control drive circuit, and the touch control pen drive circuit are configured to form a touch control pen detection circuit, and wherein the touch control electrode, the signal wiring and the touch control drive circuit are configured to form a non-touch control pen detection circuit (Figs. 1-5, the touch control electrode 11-12, the signal wiring, the touch control drive circuit 23-24, and the touch control pen drive circuit 25 are configured to form a touch control pen detection circuit, and wherein the touch control electrode 11-12, the signal wiring and the touch control drive circuit 23-24 are configured to form a non-touch control pen detection circuit; ¶0068-0069).
Hara does not expressly disclose the second signal wirings are led from middle parts of two ends of each of the at least two first touch control electrode units and the at least two second touch control electrode units. However, Moon teaches a touch device comprises a plurality of first touch electrodes are connected to a plurality of first signal wirings and a plurality of second touch electrodes are connected to a plurality of second signal wirings, wherein the first signal wirings are connected to both ends of the first touch electrodes and the second signal wiring are connected to both ends of the second touch electrodes (Fig. 6, “a touch device 210” comprises “a plurality of first touch electrodes TE2” are connected to “a plurality of first signal wirings SL2” and “a plurality of second touch electrodes TE1” are connected to “a plurality of second signal wirings SL1”, wherein the second signal wirings are led from middle parts of two ends of each of the at least two first touch control electrode units SL2 and the at least two second touch control electrode units SL1; ¶0153-0158). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara to have the second signal wirings are led from middle parts of two ends of each of the at least two first touch control electrode units and the at least two second touch control electrode units as taught by Moon. The motivation would have been in order to provide a touch sensor capable of realizing uniform touch sensitivity (Moon: ¶0004).
As to claim 11: Claim 11 is another version claim of claim 1. The combination of the prior arts Hara and Moon further disclose a touch control display panel comprising a touch control apparatus and a display panel (Hara: Figs. 1-2, “a touch control display panel 2” comprising “a touch control apparatus 1” and “a display panel 2D”; Moon: Figs. 1-7, a touch control display panel comprising “a touch control apparatus 200” and “a display panel 100”; ¶0003-0004), the touch control apparatus comprising: 
a touch control electrode comprising a first touch control electrode set and a second touch control electrode set that are insulated from each other, wherein the first touch control electrode set comprises at least two first touch control electrode units that are communicated with each other, and the second touch control electrode set comprises at least two second touch control electrode units that are communicated with each other (Hara: Figs. 1-5, a touch control electrode comprising “a first touch control electrode set 11” and “a second touch control electrode set 12” that are insulated from each other, wherein the first touch control electrode set comprises “at least two first touch control electrode units 11Y1-11y2” that are communicated with each other, and the second touch control electrode set comprises “at least two second touch control electrode units 12X1-12X2” that are communicated with each other; ¶0060-0067, wherein the at least two first touch control electrode units that are communicated with each other through an Y multiplexer, and the at least two second touch control electrode units that are communicated with each other through an X multiplexer; Moon: Figs. 3-7, a touch control electrode comprising “a first touch control electrode set TE2” and “a second touch control electrode set TE1” that are insulated from each other, wherein the first touch control electrode set comprises at least two first touch control electrode units, and the second touch control electrode set comprises at least two second touch control electrode units; ¶0140-0156); 
a signal wiring comprising a first signal wiring and a second signal wiring (Hara: Figs. 1-5, a signal wiring comprising a first signal wiring and a second signal wiring; Moon: Figs. 3-7, a signal wiring comprising “a first signal wiring SL2” and “a second signal wiring SL1”; ¶0157-0158);
a driving circuit comprising a touch control drive circuit and a touch control pen drive circuit, wherein the touch control electrode is connected with the touch control drive circuit through the first signal wiring, and the touch control electrode is connected with the touch control pen drive circuit through the second signal wiring (Hara: Figs. 1-5, “a driving circuit 20” comprising “a touch control drive circuit 23-24” and “a touch control pen drive circuit 25”, wherein the touch control electrode 11-12 is connected with the touch control drive circuit 23-24 through the first signal wiring, and the touch control electrode is connected with the touch control pen drive circuit 24 through the second signal wiring; ¶0060-0069); 
wherein the touch control electrode, the signal wiring, the touch control drive circuit, and the touch control pen drive circuit are configured to form a touch control pen detection circuit, and wherein the touch control electrode, the signal wiring and the touch control drive circuit are configured to form a non-touch control pen detection circuit (Figs. 1-5, the touch control electrode 11-12, the signal wiring, the touch control drive circuit 23-24, and the touch control pen drive circuit 25 are configured to form a touch control pen detection circuit, and wherein the touch control electrode 11-12, the signal wiring and the touch control drive circuit 23-24 are configured to form a non-touch control pen detection circuit; ¶0068-0069), and
the second signal wirings are led from middle parts of two ends of each of the at least two first touch control electrode units and the at least two second touch control electrode units (Moon: Fig. 6, the second signal wirings SL1 are led from middle parts of two ends of each of the at least two first touch control electrode units SL2 and the at least two second touch control electrode units SL1; ¶0153-0158). In addition, the same motivation is used as the rejection of claim 11.  
As to claims 3, 13: Hara discloses the touch control pen drive circuit comprises a touch control pen wiring, and the touch control pen wires is in one-to-one correspondence with the second signal wirings (Fig. 2, 4, the touch control pen drive circuit 25 comprises a touch control pen wiring, and the touch control pen wires is in one-to-one correspondence with the second signal wirings 12X1-12Xn; ¶0060-0069); wherein a switch element is arranged on the touch control pen wiring, and the switch element is used for controlling the connection and disconnection of the touch control pen drive circuit and the touch control electrode (Figs. 2-4, “a switch element 26 X” is arranged on the touch control pen wiring, and the switch element is used for controlling the connection and disconnection of the touch control pen drive circuit and the touch control electrode; ¶0067-0092).  
As to claims 4, 14: Hara discloses a touch state of the touch control apparatus is identified; wherein in a stylus touch state, the switch element is in communication and a touch control pen detection circuit operates, and in a non-stylus touch state, the switch element is opened and a non-touch control pen detection circuit operates (Figs. 1-5, Abstract, ¶0067-0092).
As to claims 6, 16: Claims 6 and 16 are dependent claims of claims 1 and 11 respectively. The combination of the prior arts Hara and Moon further disclose claim limitation of the touch control apparatus further comprises a binding pad, and the binding pad is arranged between the signal wiring and the driving circuit (Hara: Fig. 2, the touch control apparatus further comprises “a binding pad 26X-26Y”, and the binding pad is arranged between the signal wiring and the driving circuit 20; ¶0060-0069; Moon: Fig. 6, the touch control apparatus further comprises “a binding pad PD”, and the binding pad is arranged between the signal wiring and the driving circuit, wherein the driving circuit does not shown; ¶0075, 0157). In addition, the same motivation is used as the rejection of claims 6, 16.  
As to claims 7, 17: Hara discloses the first touch control electrode set is arranged in a first direction; wherein the second touch control electrode set is arranged in a second direction (Fig. 2 shows the first touch control electrode set 11 is arranged in a first direction; wherein the second touch control electrode set 12 is arranged in a second direction).
As to claims 9, 19: Claims 9 and 19 are dependent claims of claims 1 and 11 respectively. The prior art Moon further discloses claim limitation of the first touch control electrode unit and the second touch control electrode unit are a diamond-shaped grid electrode (Figs. 6-7 shows the first touch control electrode unit TE2 and the second touch control electrode unit TE1 are a diamond-shaped grid electrode). In addition, the same motivation is used as the rejection of claims 9 and 19.  

Response to Arguments
Applicant’s arguments filed on March 22, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693